Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  February 03, 2015

The Court of Appeals hereby passes the following order:

A14A1926. TUCKER v. STATE OF GEORGIA

      The State of Georgia has moved to transfer this appeal to the Supreme Court.
It is apparent from the appellant’s pro se brief that he is appealing from the trial
court’s order denying a pleading in his criminal case styled a “Writ of Injunction”
seeking “to order the sheriff of Rockdale, Eric J. Levett, to carry-out his official
Public Duty” by recalculating his sentence. As the State observes, this is, in effect,
a petition for a writ of mandamus.
      We lack jurisdiction because the Supreme Court has exclusive appellate
jurisdiction over all cases involving extraordinary remedies, including mandamus.
See Ga. Const. of 1983, Art. VI, Sec. VI, Par. III (5); Ladzinske v. Allen, 280 Ga.
264 (626 SE2d 83) (2006) (“‘[C]ases involving the grant or denial of mandamus
are within the exclusive jurisdiction of [the Supreme] Court without regard to the
underlying subject matter or the legal issues raised.’”); Jones v. Townsend, 267
Ga. 489 (480 SE2d 24) (1997). Accordingly, this case is hereby TRANSFERRED
to the Supreme Court for disposition.
Court of Appeals of the State of Georgia
        Clerk’s Office,
               02/03/2015
Atlanta,____________________
        I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.